Citation Nr: 1829583	
Decision Date: 06/15/18    Archive Date: 07/02/18

DOCKET NO.  13-04 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected left knee disability prior to September 15, 2015 (excluding period when a temporary total rating (TTR) was in effect pursuant to 38 C.F.R. § 4.30).

2.  Entitlement to a rating in excess of 30 percent for service-connected total left knee replacement from November 1, 2016.

3.  Entitlement to service connection for a left hip disability, including as secondary to a service-connected left knee disability.

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability prior to November 1, 2016 (excluding period(s) when a TTR(s) was in effect).


REPRESENTATION

Appellant represented by:	Deanne Bonner, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1979 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) originally on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  A transcript of that hearing is of record.

In June 2016, the Board remanded the Veteran's claims for higher rating for his left knee, service connection for the left hip, and entitlement to TDIU for further development.

The Board also notes that while this case was on remand a January 2018 rating decision found that a TDIU was warranted from November 1, 2016.  As the current appeal originates prior to that effective date, the Board has construed the TDIU claim to reflect this development.

The Board further notes that it remanded the issues of entitlement to service connection for an acquired psychiatric disorder and a sleep disorder for promulgation of a Statement of the Case (SOC) in accord with Manlincon v. West, 12 Vet. App. 238 (1999).  A relevant SOC was promulgated in November 2017, but the Veteran did not file a Substantive Appeal to perfect his appeal.  Thus, the Board does not have jurisdiction to consider the merits of these claims.

Finally, the Board notes that the June 2016 remand also included the issue of entitlement to service connection for a low back disability.  Service connection was subsequently established for such a disability by a May 2017 rating decision, and thus this issue is no longer before the Board. 


FINDINGS OF FACT

1.  The record reflects the Veteran originated his current increased rating claim for the left knee in December 2009, and underwent total left knee replacement surgery in September 2015.

2.  A temporary total rating was in effect for the left knee pursuant to 38 C.F.R. § 4.30 from June 5, 2012, with a 10 percent rating being resumed August 1, 2012.

3.  The Veteran's left knee was initially evaluated as 10 percent disabling pursuant to Diagnostic Code 5299-5257, and that rating had been in effect more than 20 years at the time the current claim was filed.

4.  Prior to September 15, 2015, the record reflects the Veteran's left knee had manifestations of painful motion, tear of medial meniscus, and episodes of locking.

5.  Prior to September 15, 2015, even when taking into account his complaints of pain, the record does not reflect the Veteran's left knee was manifested by moderate subluxation and/or instability, flexion limited to 30 degrees or less, extension limited to 10 degrees or more, ankylosis, impairment of the tibia and/or fibula, or genu recurvatum.

6.  The Veteran was assigned a 100 percent rating for his total left knee replacement from September 15, 2015, with a 30 percent rating being assigned from November 1, 2016.  

7.  For the period from November 1, 2016, the record reflects the Veteran's left knee replacement more nearly approximates than not manifestations of chronic residuals to include severe painful motion.

8.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's left hip disorder was incurred in or otherwise the result of his active service, or that it is secondary to his service-connected left knee disorder.

9.  In addition to his left knee disorder, the Veteran has been service-connected for right hip degenerative joint disease, evaluated as 10 percent disabling from December 23, 2009, to November 15, 2013; total right hip replacement evaluated as 100 percent disabling from November 15, 2013, with a 30 percent rating being in effect from January 1, 2015; degenerative disc disease of the lumbar spine evaluated as 20 percent disabling from December 29, 2009; as well as scars and other disabilities evaluated as noncompensable (zero percent).

10.  The record reflects the Veteran was substantially gainfully employed since at least March 2011, and last worked in December 2015.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to September 15, 2015, based upon instability and/or recurrent subluxation of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

2.  The criteria for a separate rating of no more than 10 percent prior to September 15, 2015, based upon impaired motion of the left knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2017).

3.  The criteria for a separate rating of 20 percent prior to September 15, 2015, for the left knee based upon dislocated cartilage and locking pain are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2017).

4.  The criteria for a rating of 60 percent for total left knee replacement are met from November 1, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2017).

5.  The criteria for a grant of service connection for a left hip disorder are not met, to include as secondary to service-connected left knee disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).

6.  The criteria for assignment of a TDIU prior to November 1, 2016, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that it does not appear the Veteran has identified the existence of any evidence relevant to his current appellate claims that has not been obtained or requested.  Further, he has been accorded multiple examinations regarding this case, with the most recent in March 2017.  The Veteran has not challenged the findings of these examinations, to include the qualifications of the VA examiner to provide competent medical evidence.  Moreover, he has not reported his service-connected left knee has increased in severity since that examination.  In fact, it does not appear he has identified any current deficiency in the notification and assistance he has received in this case, or in the conduct of his March 2016 hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

Analysis - Left Knee prior to September 15, 2015

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Prior to September 15, 2015, the service-connected disability of the left knee was recognized as residuals of in-service injury, and arthritis/degenerative joint disease.

Diagnostic Code 5003 provides that the degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

However, the Board also notes that the Veteran's left knee was initially evaluated as 10 percent disabling pursuant to Diagnostic Code 5299-5257, and that rating had been in effect more than 20 years at the time the current claim was filed.  In Murray v. Shinseki, 24 Vet. App. 420 (2011), a veteran who had been in receipt of a 10 percent rating under Diagnostic Code 5257 for more than 20 years when the RO changed the Diagnostic Codes under which the disability was rated to 5260 and 5261, and discontinued the rating under 5257.  The Court held that the rating under Diagnostic Code 5257 was protected, and the RO's actions constituted an impermissible reduction in a protected rating.  As such, while the adjudication below focused upon impaired and painful motion of the left knee, the Board finds that it must address whether a rating in excess of 10 percent is warranted under Diagnostic Code 5257.

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.  The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes, that the definitions for "mild" includes not very severe. WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  In addition, a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Definitions for "severe" includes extremely intense.  Id. at 1012.  

The record does not reflect prior to September 15, 2015, that the Veteran's left knee was manifested by moderate recurrent subluxation and/or lateral instability.  The Board acknowledges that he wore a knee brace and has reported his knee giving way, to include in treatment records and the March 2010 VA examination.  However, no episodes of subluxation were noted on examination and instability was not found on physical examination.  Treatment records also are negative for instability during this period.  As such, it appears the Veteran's complaints reflect no more than slight (small in size, degree, or amount) impairment consistent with Diagnostic Code 5257, and not medium quantity, quality, or extent.  Therefore, a rating in excess of 10 percent is not warranted under Diagnostic Code 5257.

In regard to the acknowledged findings of painful and impaired motion of the left knee, General Counsel for VA has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPRECs 23-97, 9-98.  Where additionally disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa.  Moreover, in VAOPGCPREC 9-2004 VA's Office of General Counsel held in that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.

Inasmuch as the Veteran's left knee is a major joint, he is entitled to at least a 10 percent rating based upon the acknowledged painful motion thereof.  38 C.F.R. §§ 4.56, 4.71a, Diagnostic Code 5003.

The record also demonstrated limited flexion of the left knee during the pendency of this case.  For example, the March 2010 VA examination showed active and passive flexion to 50 degrees, with pain at 30 degrees.  Although there was no change with repetitive motion testing, the Veteran indicated at the March 2016 hearing that it did not adequately take into account the effect of pain on motion, as well as the use of pain medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  However, in this case it was contended the Veteran should be given the benefit of the next level of impaired flexion under Diagnostic Code 5260, which would be 45 degrees or less.  This finding would be consistent with the current 10 percent rating under this Code.  Nothing in the record supports a finding the Veteran would have had flexion limited to 30 degrees or less prior to September 15, 2015, even when taking into account his complaints of pain and use of medication.

The Board further notes that various treatment records reflect left knee flexion prior to September 15, 2015, which would be consistent with a noncompensable rating under Diagnostic Code 5260.  For example, treatment records dated in March 2009 indicate flexion to 120 degrees; and records dated in September 2012 indicate flexion to 110 degrees.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 5260.

The Board also notes that the March 2010 VA examination, as well as various treatment records to include those dated in March 2009 and September 2012, reflect the Veteran had normal extension to zero degrees.  As such, he does not meet or nearly approximate the criteria for even the minimal compensable rating of 10 percent under Diagnostic Code 5261, which would be extension limited to 10 degrees or more.

The Board does find, however, that there was evidence of tear of the medial meniscus prior to September 15, 2015.  Although the Veteran had surgery for this tear in 2012, treatment records prior and since that procedure include positive McMurray's test that reflects impairment of the meniscus.  Moreover, treatment records prior and since that procedure including findings of left knee locking, and it appears the complaints of that knee giving way is related to the locking.  Under Diagnostic Code 5258, when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent is assignable.  38 C.F.R. § 4.71a.  Consequently, the Board concludes a separate rating of 20 percent is warranted pursuant to Diagnostic Code 5258 prior to September 15, 2015.  See also Lyles v. Shulkin, No. 16-0994 (U.S. Vet. App. November 29, 2017).

With respect to other potentially applicable criteria, the Board notes that the required manifestations for evaluation under Diagnostic Codes 5256 (knee, ankylosis), 5262 (tibia and fibula, impairment of), and 5263 (genu recurvatum) are not applicable, as the presence of ankylosis of the left knee, impairment of the tibia or fibula, or genu recurvatum have not been demonstrated.

The Board has already acknowledged the Veteran underwent surgery in 2012 for torn meniscus of the left knee in 2012.  Under Diagnostic Code 5259, a 10 percent rating is assigned for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a.  However, this Code does not provide for a disability rating in excess of 10 percent, which is less than the separate 20 percent rating deemed warranted for the period for similar impairment under Diagnostic Code 5258.

For these reasons, the Board finds prior to September 15, 2015, the Veteran is not entitled to a rating in excess of 10 percent for recurrent subluxation and/or lateral instability of the left knee, that he is entitled to a separate rating of no more than 10 percent for impaired motion of the left knee, and a rating of 20 percent for dislocated cartilage and locking of the left knee.

Analysis - Left Knee from November 1, 2016

The Veteran had left knee replacement on September 15, 2015, Diagnostic Code 5055 provides for total knee replacement that a 100 percent evaluation is assigned for one year following the implantation of the prosthesis. A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.

In this case, the Veteran was assigned an initial 100 percent rating from the time of the September 2015 total left knee replacement, and was in effect for at least one year until it was reduced to the 30 percent rating effective November 1, 2016.

For the period from November 1, 2016, the record reflects the Veteran's left knee replacement more nearly approximates than not manifestations of chronic residuals to include severe painful motion.  In pertinent part, the Veteran described his pain as ranging from 7 to 9 on a 1 to 10 scale at the March 2017 VA examination.  Moreover, range of motion testing could not be conducted due to his complaints of pain, nor could stability testing.  It was also noted that he required constant use of brace and walker due to the left knee impairment.  Therefore, he is entitled to a 60 percent rating under Diagnostic Code 5055, which is the maximum rating available for the period more than one year after the replacement procedure.

Analysis - Service Connection for Left Hip

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases such as arthritis that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Initially, the Board notes that the Veteran's service treatment records contain no entries showing a diagnosis of or treatment for a chronic left hip disorder while on active duty to include his July 1983 expiration of term of service examination.  There was also no indication of such disability on a 1986 VA examination.  In fact, the first competent medical evidence of a left hip disorder was years after service.

As there was no evidence of a chronic left hip disorder until years after service, the Veteran is clearly not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a), for chronic disease present to a compensable degree within the first post-service year.  Further, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.)  The Board also notes that the Veteran's appeal has been based primarily on his left hip disorder being secondary to his service-connected left knee.

The effect one disability has upon another involves complex medical issues which generally require competent medical evidence to resolve.  Moreover, this finding is supported by Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.  Therefore, the Board finds that competent medical evidence is required to support the Veteran's claim of secondary service connection in this case.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).

The Board acknowledges that the March 2010 VA examiner indicated an opinion could not be made regarding the relationship between the Veteran's left hip and left knee without resort to speculation.  However, the more recent March 2017 VA examiner provided an opinion against the left hip disorder being caused or aggravated by the service-connected left knee.  As already noted, the Veteran has not challenged the findings of these examinations, to include the qualifications of the VA examiner to provide competent medical evidence.  Further, the March 2017 VA examiner was familiar with the nature and history of these disabilities from physical examination and review of the Veteran's claims folder.  The examiner's opinion was not expressed in speculative or equivocal language, and was supported by stated rationale to include the fact the left knee disorder was not expected to put more load on the left hip; but rather more pressure on the left hip was expected to be avoided in light of the left knee.  Moreover, no competent medical evidence is of record which explicitly refutes the opinion expressed by the March 2017 VA examiner on this matter.  Thus, the Board finds that the March 2017 VA examiner's opinion is persuasive and entitled to significant probative value in the instant case.

In view of the foregoing, the Board finds the preponderance of the competent medical and other evidence of record is against a finding the Veteran's left hip disorder was incurred in or otherwise the result of his active service, or that it is secondary to his service-connected left knee disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, service connection must be denied for the left hip disorder.

Analysis - TDIU prior to November 1, 2016

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

In addition to his left knee disorder, the Veteran has been service-connected for right hip degenerative joint disease, evaluated as 10 percent disabling from December 23, 2009, to November 15, 2013; total right hip replacement evaluated as 100 percent disabling from November 15, 2013, with a 30 percent rating being in effect from January 1, 2015; degenerative disc disease of the lumbar spine evaluated as 20 percent disabling from December 29, 2009; as well as scars and other disabilities evaluated as noncompensable.  Based upon the determination above the Veteran is entitled to ratings of 10, 10, and 20 percent for his left knee prior to September 15, 2015, it appears the Veteran could have a combined rating of 50 percent prior to November 15, 2013, and 60 percent from January 1, 2015 (excluding the period(s) TTR(s) were in effect).  See 38 C.F.R. § 4.25.  Inasmuch as all of the service-connected disabilities could be considered a single disability pursuant to 38 C.F.R. § 4.16(a), it appears he would satisfy the schedular criteria for consideration of a TDIU from January 1, 2015, but would only be entitled to a TDIU on an extraschedular basis prior to that time.

In any event, the Board notes the record reflects the Veteran was substantially gainfully employed since at least March 2011, and last worked in December 2015 based upon information provided from his employer.  The Board acknowledges there is evidence he was on leave to recover from the 2015 total knee surgery, and more recently has been on a leave without pay status.  In addition, the Veteran reported as part of his June 2017 TDIU application that he was employed from 1996 to 2015, even though he reported his disabilities first affected his employment in 2013.  Nevertheless, prior to November 1, 2016, and excluding the period(s) where TTR(s) were in effect, the record reflects the Veteran was engaged in substantially gainful employment.  The Board further finds nothing in the record indicates such employment was in the type of protected environment discussed in 38 C.F.R. § 4.16(a).  Therefore, it does not appear a TDIU is warranted for the period prior to November 1, 2016.

In making the above determination, the Board acknowledges that the record reflects the Veteran's service-connected disabilities did result in impairment of his acknowledged occupational duties of a food service worker.  However, the Board finds that such impairment appears to have been adequately compensated by the schedular ratings that were in effect for this period, to include the TTR(s) he was assigned following surgeries on his service-connected left knee and right hip.  Moreover, this finding is supported by Van Hoose v. Brown, 4 Vet. App. 361 (1993), in which the Court held a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  The Board's finding in the preceding paragraph is also consistent with VAOPGCPREC 5-2005 where VA's General Counsel noted, in pertinent part, that not every period of inability to work would establish an inability to pursue a substantially gainful occupation.  In view of the availability of medical leave, leaves of absence, and other routine accommodations for periods of incapacity, VA's General Counsel indicated that it was reasonable to conclude that some periods of incapacity or time lost from work would not preclude a veteran from securing or maintaining substantially gainful employment.  Additionally, the fact that the schedular ratings are intended to compensate for considerable periods of time lost from work strongly suggested that VA did not intend to authorize an extraschedular TDIU rating for each individual period of time lost from work without regard to the frequency and duration of such periods and their overall effect on the veteran's employability.  Accordingly, that appellate claim must be denied.



ORDER

A rating in excess of 10 percent prior to September 15, 2015, based upon recurrent subluxation and/or lateral instability of the left knee is denied.

A separate rating of no more than 10 percent prior to September 15, 2015, based upon impaired motion of the left knee is granted; subject to the law and regulations governing the payment of monetary benefits.

A separate rating of 20 percent prior to September 15, 2015, for the left knee based upon dislocated cartilage and locking pain is granted; subject to the law and regulations governing the payment of monetary benefits.

A rating of 60 percent for total left knee replacement is granted from November 1, 2016, subject to the law and regulations governing the payment of monetary benefits.

Service connection for a left hip disorder, to include as secondary to service-connected left knee disorder, is denied.

A TDIU prior to November 1, 2016 (excluding period(s) when TTR(s) were in effect) is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


